Per Curiam:
This is an action for the recovery of the price of goods sold by the plaintiff to A. B. Rothacker Rubber Company, Incorporated, under a written continuing guaranty of the defendant of prompt payment of all purchases theretofore made and that might thereafter be made by the principal debtor until receipt of notice by the plaintiff from the defendant guarantor that the guaranty was terminated. And notice of any extensions of payment was expressly waived.
On demurrer to the declaration in this case, it was held that it is necessary to aver notice of the acceptance of the guaranty for future credits before there can be a recovery against the guarantor (ante, 105 Atl. 834.) The declaration was subsequently amended accordingly. It is also averred therein, in substance, that the plaintiff did, on sundry dates, between the first day of April, A. D. 1917, and the second day of October, A. D. 1917, sell deliver to A. B. Rothacker Rubber Company, Incorporated, on credit, certain goods, at reasonable prices agreed upon, amounting to the sum alleged; and also notice by the plaintiff to the defendant guarantor, on the sixth day of October, A. D. 1917, of demand upon and default by the principal debtor of the sum demanded is averred. The court is of the opinion that these averments are sufficient.
The demurrer is sustained.